[g2017031619391050844702.jpg]

Exhibit 10.19

March 30, 2016

 

Sanjay Shukla, M.D.

 

 

 

Re: Revised Offer of Employment

 

Dear Sanjay,

 

This letter is a formal offer setting forth the principal terms for you to join
aTyr Pharma, Inc. (“aTyr” or the “Company”), a Delaware corporation, which is
located in San Diego, California.  This offer is contingent upon the
satisfactory completion of references.

Position:

Chief Medical Officer

Location:

San Diego, CA

Status:

Full-Time, Exempt.  This means you are paid for the job and not by the
hour.  Accordingly, you will not receive overtime pay if you work more than 8
hours in a work day or 40 hours in a workweek.

Reporting to:

John D. Mendlein, Ph.D., Executive Chairman and CEO

Base Salary Rate:

$15,625.00 semi-monthly (which equals $375,000.00 per year) less applicable
withholdings, paid in accordance with Company’s normal payroll practices during
your Full-Time employment.  Future adjustments in compensation, if any, will be
made by the Company in its sole and absolute discretion.

Sign-On Bonus:

You will be offered a one-time sign-on bonus in the amount of $31,250.00 to be
paid with your first paycheck.  This sign-on bonus will be subject to repayment
to the Company if you voluntarily resign or are terminated by the Company for
cause within eighteen (18) months of your hire date.

Target Bonus:

Your annual target bonus will be 40% of your base salary based upon the
achievement of your individual goals, the achievement of team goals and the
achievement of corporate goals.  Your annual target bonus is subject to review
and approval by the aTyr Board of Directors or Compensation Committee of the
Board of Directors.  You must be employed by the Company at the time the bonus
is paid in order to receive the bonus.

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389  

--------------------------------------------------------------------------------

[g2017031619391050844702.jpg]

 

Sanjay Shukla, M.D.

March 30, 2016

Page two

Equity:

As promptly as practicable after commencement of your employment with the
Company, and subject to approval by the Board of Directors (or the Compensation
Committee of the Board of Directors), you will be granted an option to purchase
163,000 shares of the Common Stock of the Company (the “Option”) pursuant to the
Company’s 2015 Stock Option and Incentive Plan (the “aTyr Plan”).  Subject to
your continued full-time employment with the Company, the shares subject to the
Option shall vest over a four (4) year period from your employment start date,
with a one (1) year cliff, such that one-fourth (1/4) of the shares subject to
the Option shall vest on the first year anniversary of your employment start
date and the remainder of the shares shall thereafter vest in equal monthly
installments over the subsequent three (3) years.  The exercise price per share
of the Option shall be determined based on the closing price of the Common Stock
as reported on NASDAQ on the effective date of the grant.  The specific terms
and conditions of your Option will be subject to the terms of the aTyr Plan, as
well as the terms set forth in a Stock Option Agreement between you and the
Company.

Severance Policy:

Subject to final approval by the Compensation Committee, you will be eligible
for aTyr’s Executive Severance Policy.  This policy will include severance
provisions for “Not for Cause” separations as well as “Change in Control”
separations.  The specifics of the plan will be provided to you.

Benefits:

You will be entitled to receive standard medical, life and dental insurance
benefits for yourself and your dependents in accordance with Company
policy.  Company reserves the right to change or eliminate these benefits on a
prospective basis at any time.

401(k) Plan:

You will be eligible to participate in the aTyr Pharma, Inc. 401(k) Savings Plan
immediately following the start of your employment.  

Vacation &

Sick Time:

You will be entitled to accrue 15 days of vacation per year as a Full-Time
employee.  You will have 6 days of sick time available each year.

Holidays:

You will be eligible for aTyr’s paid holidays.  The schedule is published prior
to the beginning of each calendar year.

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389  

--------------------------------------------------------------------------------

[g2017031619391050844702.jpg]

Sanjay Shukla, M.D.

March 30, 2016

Page three

Employment at Will:

Your employment will be at-will, which means it may be terminated at any time by
you or the Company for any reason, with or without cause,and that your
employment is not for any specific period of time.  Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and the Company’s Chief Executive Officer.

Start Date:

Wednesday, March 30, 2016 or a mutually agreed upon date.

 

As a condition of your employment, you will be required to sign and abide by our
Employee Nondisclosure and Assignment Agreement (the “Employee NDA”) when you
begin your employment.  A copy is attached for your reference.  As a condition
of your employment, you will also be required to abide by the Company’s code of
conduct and other policies applicable to employees as set forth in the Company’s
employee handbook in effect from time to time.  A copy will be made available to
you during your employment.  In addition, in order to comply with the
Immigration Reform and Control Act of 1986, within three (3) days of your Start
Date you will be required to provide sufficient documentation to verify your
identity and legal authorization to work in the United States. Please bring with
you on your Start Date, the original of one of the documents noted in List A or
one document from List B and one document from List C as itemized in the
enclosed “Lists of Acceptable Documents”.  If you do not have the originals of
any of these documents, please contact me immediately.

 

In the event of any dispute or claim relating to or arising out of your
employment relationship with the Company, this agreement, or the termination of
your employment with the Company for any reason (including, but not limited to,
any claims of breach of contract, defamation, wrongful termination or age, sex,
sexual orientation, race, color, national origin, ancestry, marital status,
religious creed, physical or mental disability or medical condition or other
discrimination, retaliation or harassment), you and the Company agree that all
such disputes shall be fully resolved by confidential, binding arbitration
conducted by a single arbitrator through the American Arbitration Association
(“AAA”) under the AAA’s National Rules for the Resolution of Employment Disputes
then in effect, which are available online at the AAA’s website at
www.adr.org.  The arbitrator shall permit adequate discovery and is empowered to
award all remedies otherwise available in a court of competent jurisdiction and
any judgment rendered by the arbitrator may be entered by any court of competent
jurisdiction.  By executing this letter, you and the Company are both waiving
the right to a jury trial with respect to any such disputes.  Company shall bear
the costs of the arbitrator, forum and filing fees.  Each party shall bear its
own respective attorney fees and all other costs, unless otherwise provided by
law and awarded by the arbitrator.

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389  

--------------------------------------------------------------------------------

[g2017031619391050844702.jpg]

Sanjay Shukla, M.D.

March 30, 2016

Page four

 

It is aTyr’s policy to respect fully the rights of your previous employers in
their proprietary or confidential information.  No employee is expected to
disclose, or is allowed to use for aTyr’s  purposes, any confidential or
proprietary information he or she may have acquired as a result of previous
employment.

 

I am pleased to extend this offer to you and look forward to your
acceptance.  Please sign and return the enclosed copy of this offer letter as
soon as possible to indicate your agreement with the terms of this offer.  This
offer will lapse if not signed and returned by March 30, 2016.  

 

Once signed by you, this letter, together with the Employee NDA, will constitute
the complete agreement between you and the Company regarding employment matters
and will supersede all prior written or oral agreements or understandings on
these matters.

 

Our mission is to discover life-changing therapies with relentless determination
for people with grave maladies where others fall short.  I believe you will be
able to make an immediate contribution to this mission and I think you will
enjoy the rewards of working for an innovative, fast-paced company.  One of the
keys to our success is top people.  We hope you accept our offer to be one of
those people.

 

Yours sincerely,

 

 

/s/John Mendlein

John Mendlein, Ph.D.

Chief Executive Officer and Director

 

Enclosures

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389  

--------------------------------------------------------------------------------

[g2017031619391050844702.jpg]

Sanjay Shukla, M.D.

March 30, 2016

Page five

 

 

 

I accept the terms of employment as described in this offer letter dated March
30, 2016 and will start my employment on March 30, 2016.  I confirm that by my
start date at aTyr Pharma, Inc. I will be under no contract or agreement with
any other entity which would in any way restrict my ability to work at aTyr
Pharma, Inc. or perform the functions of my job for aTyr, including, but not
limited to, any employment agreement and/or non-compete agreement.

 

/s/ Sanjay Shukla

 

Date March 30, 2016

Sanjay Shukla, M.D.

 

 

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389  